Judgment, Supreme Court, New York County (John Cataldo, J), rendered March 15, 2007, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 3V2 years, unanimously affirmed.
The court properly denied defendant’s suppression motion. Defendant precisely matched a radioed description of a person who had just completed a drug sale. The description, which included the seller’s location, race, height, weight and the colors of several clothing items, was sufficiently specific to provide probable cause, given the very close temporal and spatial proximity between the sale and the arrest, and the fact that defendant was the only person matching the description (see e.g. People v Rampersant, 272 AD2d 202 [2000], lv denied 95 NY2d 870 [2000]). That proximity made it highly unlikely that the suspect had departed and that, almost at the same moment, an innocent person of identical appearance coincidentally arrived on the scene. Concur—Saxe, J.E, Sweeny, Moskowitz, Acosta and Richter, JJ.